Citation Nr: 1419518	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1957 to April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the appeal in January 2014 for further development.  The case has since been returned to the Board for appellate review.  In the previous January 2014 Board decision, the Board also granted service connection for tinnitus - an issue that is no longer on appeal.  In addition, in a subsequent March 2014 rating decision, the RO granted service connection for right ear hearing loss.  The Veteran has not since appealed either the initial rating or effective date assigned for this disability. 

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals an additional April 2014 representative brief that was reviewed by the Board.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has current left ear hearing loss disability for VA compensation purposes that is the result of exposure to hazardous noise from his duties as a jet engine mechanic during his period of active service. 
  

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has left ear hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

ORDER

Service connection for left ear hearing loss is granted.   




____________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


